In this action on defendants’ alleged oral agreement to pay plaintiff 5% of the amount of each contract for plastering work that he would procure for them, defendants appeal from a judgment in plaintiff’s favor entered upon the verdict of a jury. Judgment unanimously affirmed, with costs. Under the agreement, each time that defendants elected to accept a proposed contract brought to them by plaintiff there arose a separate obligation on their part to pay him the agreed commission. Neither party, however, was obligated to do anything to bring about another such contract. Since the agreement was one at will and for no definite or specific time and thus by “ its terms ” did not necessarily extend beyond one year from the time of its making, the Statute of Frauds is inapplicable. (Personal Property Law, § 31, subd. 1; Nat Nal Service Stations v. Wolf, 304 N. Y. 332; Rathbone v. Mion, 282 App. Div. 797.) The jury awarded plaintiff a sum equal to the amount of commissions his proof showed he had earned, less payments he received for services which included his securing of the contracts. Therefore, it may not be said that the verdict was a compromise. Present — Nolan, P. J., Wenzel, MacCrate, Schmidt and Ughetta, JJ.